DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, species C, claims 24-27, 30, 48, 51-60 in the reply filed on 04/06/2022 is acknowledged.
Claims 28, 29, 49, 50 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/06/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,350,396 to Eliachar.
As to claim 24, Eliachar discloses a method for treating a patient, comprising inserting a nasal splint (30) into the patient’s sinus (figure 5, col. 3 ll. 5-14), the nasal splint comprising an elongate planar member (32) and an airway lumen (29) extending along a first surface of the elongate member (figure 2), positioning a second surface of the elongate member against the sinus septum such that the airway lumen extending along the patient’s sinus (figure 5, col. 3 ll. 5-14) and directing a suture (“suture”, col. 3 ll. 3-5) through the patient’s septum, the elongate member (through the aperture 46 of the base portion, figure 6, col. 2 ll. 66-col. 3 ll. 5), and a structure (44) on the nasal splint such that the suture extends across a portion of the airway lumen (figure 4, 6, the suture that extends through the grommet will extend across a portion of the entrance of the airway opening defined by 38 as seen in figure 4) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Patent 5,350,396 to Eliachar in view of U.S. Patent Publication 2010/0049247 to Larkin.
As to claim 25, Eliachar discloses the method above including removing the nasal splint (col. 1 ll. 19-21, it is known to remove a splint once the tissue is healed) but is silent about cutting the suture. 
Larkin teaches a similar device and method (suture fixation, abstract), including inserting a cutting instrument and cutting the suture (paragraph 53) for the purpose of removing the suture from a healed area. The cutting instrument of Larkin will be inserted into the portion of the airway lumen of Eliachar in order to be able to cut the suture. Since the device of Eliachar is removed, removing any suture that is still present can be beneficial in the recovery of the patient. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the cutting instrument and cutting step of Larkin in the method of Eliachar in order for removing the suture from a healed area.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,350,396 to Eliachar in view of U.S. Patent 6,186,965 to Patterson.
As to claim 26, Eliachar discloses the method above and the nasal splint comprises a first nasal splint (30, figure 5), the method further comprising inserting a second nasal splint (30’, figure 4, col. 3 ll. 5-14) into the patient’s sinus opposite the nasal septum from the first nasal splint, the second splint comprising an elongate planar member (32’) an airway lumen (29’) extending along a first surface of the elongate member, and positioning a second surface of the elongate member against the sinus septum such that the airway lumen extending along the patient’s sinus (figure 5, col. 3 ll. 5-14) but is silent about directing the  suture through the first and second nasal splints and the nasal septum such that the suture extend across a portion of the airway lumen of each of the first and second nasal splints. Eliachar disclose the two nasal splints and suturing the splints to the septum but is silent about the using the same suture to suture both the first and second nasal splint. 
Patterson teaches a similar device and method (use of septal splint, abstract) having first and second splints (10, 10, figure 3, 4), and directing the suture through the first and second nasal splints and the nasal septum such that the suture extend across a portion of the airway lumen of each of the first and second nasal splints (figure 3, col. 3 ll. 57-67, col. 5 ll. 12-18) for the purpose of securing the splint in place. The teaching of Patterson of directing a suture through the first and second splints and septum can be applied to the method of Eliachar, specifically the suturing step. The suture will extend across a portion of the airway lumen of Eliachar based on the fact the grommet is positioned at an opening of the airway lumen. It would have been obvious to one of ordinary skill in the art before the effective filing date to use suturing step of Patterson in the method of Eliachar to direct the suture through the first and second nasal splints and the nasal septum such that the suture extends across a portion of the airway lumen of each of the first and second nasal septum.  
Claims 54, 60 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,350,396 to Eliachar in view of U.S. Patent Publication 2009/0248058 to Kotler.
As to claim 54, Eliachar discloses a method for treating a patient, comprising inserting a nasal splint (30) into the patient’s sinus (figure 5, col. 3 ll. 5-14), the nasal splint comprising an elongate planar member (32) and an airway lumen (29) extending along a first surface of the elongate member (figure 2), positioning a second surface of the elongate member against the sinus septum such that the airway lumen extending along the patient’s sinus (figure 5, col. 3 ll. 5-14) and directing a suture (“suture”, col. 3 ll. 3-5) through the patient’s septum and the elongate member (through the aperture 46 of the base portion, figure 6, col. 2 ll. 66-col. 3 ll. 5), such that the suture extends across a portion of the airway lumen (figure 4, 6, the suture that extends through the grommet will extend across a portion of the entrance of the airway opening defined by 38 as seen in figure 4) but is silent about the directing the suture through two locations on the elongate member. 
Kotler teaches a similar device and method (device and method for maintaining nasal passage, abstract) comprising directing a  suture through two location on an elongate member (paragraph 34, 35) for the purpose of aiding in securing the splint to tissue. Kotler embodiments where a suture is attached through a nasal splint through one hole, similar to Eliachar, or through a plurality of holes. The use of multiple holes as taught by Kotler can be substituted to the one location of Eliachar since it would still perform the function of securing the splint to tissue but in a more secure manner. Further the multiple locations of Kotler can be similarly spaced in Eliachar that will allow the suture to extend at least partially across the opening of the airway lumen. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the method step of directing a suture through two locations of Kotler in the method and one location of the nasal splint of Eliachar in order for aiding in securing the splint to tissue.
As to claim 60, with the device of Eliachar and Kotler above, Eliachar discloses one of the locations comprises a hole through the nasal splint adjacent an opening in the airway lumen (figure 6, the grommet 46 is adjacent the opening, therefore a hole of the two locations can be adjacent the opening).
Claim 55, 56 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,350,396 to Eliachar in view of U.S. Patent Publication 2009/0248058 to Kotler as applied to claims 54, 60 above, and further in view of U.S. Patent Publication 2010/0049247 to Larkin.
As to claim 55, 56, Eliachar as modified by Kotler discloses the method above including removing the nasal splint (col. 1 ll. 19-21, it is known to remove a splint once the tissue is healed) but is silent about cutting the suture. Of note, the suture of Eliachar is used with the placement of the suture of Kotler, not necessarily the material properties of the suture of Kotler. 
Larkin teaches a similar device and method (suture fixation, abstract), including inserting a cutting instrument and cutting the suture (paragraph 53) for the purpose of removing the suture from a healed area. The cutting instrument of Larkin will be inserted into the portion of the airway lumen of Eliachar in order to be able to cut the suture. Since the device of Eliachar is removing, removing any suture that is still present can be beneficial in the recovery of the patient. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the cutting instrument and cutting step of Larkin in the method of Eliachar and Kotler in order for removing the suture from a healed area.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,350,396 to Eliachar in view of U.S. Patent Publication 2009/0248058 to Kotler as applied to claims 54, 60 above, and further in view of U.S. Patent 6,186,965 to Patterson.
As to claim 57, Eliachar as modified by Kotler discloses the device above and the nasal splint comprises a first nasal splint (30, figure 5), the method further comprising inserting a second nasal splint (30’, figure 4, col. 3 ll. 5-14) into the patient’s sinus opposite the nasal septum from the first nasal splint, the second splint comprising an elongate planar member (32’) an airway lumen (29’) extending along a first surface of the elongate member, and positioning a second surface of the elongate member against the sinus septum such that the airway lumen extending along the patient’s sinus (figure 5, col. 3 ll. 5-14) but is silent about directing the suture through the first and second nasal splints and the nasal septum such that the suture extend across a portion of the airway lumen of each of the first and second nasal splints. Eliachar disclose the two nasal splints and suturing the splints to the septum but is silent about the using the same suture to suture both the first and second nasal splint. 
Patterson teaches a similar device and method (use of septal splint, abstract) having first and second splints (10, 10, figure 3, 4), and directing the suture through the first and second nasal splints and the nasal septum such that the suture extend across a portion of the airway lumen of each of the first and second nasal splints (figure 3, col. 3 ll. 57-67, col. 5 ll. 12-18) for the purpose of securing the splint in place. The teaching of Patterson of directing a suture through the first and second splints and septum can be applied to the method of Eliachar and Kotler, specifically the suturing step. The suture will extend across a portion of the airway lumen of Eliachar based on the fact the grommet is positioned at an opening of the airway lumen. It would have been obvious to one of ordinary skill in the art before the effective filing date to use suturing step of Patterson in the method of Eliachar and Kotler to direct the suture through the first and second nasal splints and the nasal septum such that the suture extends across a portion of the airway lumen of each of the first and second nasal septum.  
Allowable Subject Matter
Claims 48, 51-53 are allowed. The prior art of record fails to teach or render obvious the specifically the method step of the structure of the nasal splint creating the space where the cutting instrument is inserted to cut the suture. 
Claim 27, 30, 58, 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 3,935,859 to Doyle, U.S. Patent 4,105,035 to Rella, U.S. Patent 4,592,357 to Ersek, U.S. Patent Publication 2012/0071913 to Tamez, and U.S. Patent Publication 2009/0143821 to Stupak all disclose similar devices and methods capable or disclosing, teaching, or capable of providing evidence on the claims of record or pertinent to the field of invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771